Exhibit 10

FROZEN AS OF DECEMBER 31, 2004 

 

 

 

 

 

 

 

DOMINION RESOURCES, INC.

SECURITY OPTION PLAN

 

 

 

 

 

 

 

 

 

Effective January 1, 2003
And
Restated and Frozen Effective December 31, 2004



--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

Page

ARTICLE I ESTABLISHMENT, PURPOSE, AND RESTATEMENT

1

ARTICLE II REFERENCES, CONSTRUCTION, AND DEFINITIONS

1

2.1

     Administrative Committee

1

2.2

     Administrator

1

2.3

     Affiliate

1

2.4

     Aggregate Fund Value

1

2.5

     Allocation

2

2.6

     Allocation Election

2

2.7

     Beneficiary

2

2.8

     Board

2

2.9

     Business Day

2

2.10

     Cause

2

2.11

     Change of Control

2

2.12

     Code

2

2.13

     Company

3

2.14

     Compensation

3

2.15

     Deferred Compensation Plan

3

2.16

     Disability

3

2.17

     Disability Termination

3

2.18

     Distribution Amount

3

2.19

     Distribution Election Form

3

2.20

     Effective Date

3

2.21

     Election Cutoff Time

3

2.22

     Election Date

3

2.23

     Election Form

4

2.24

     Employee

4

2.25

     Exercise

4

2.26

     Exercise Election

4

2.27

     Expiration

4

2.28

     Expiration Date

4

2.29

     Forfeiture

4

2.30

     Fund

4

2.31

     Fund Menu

4

2.32

     Fund Option

4

2.33

     Fund Option Election

4

2.34

     Fund Optionholder

4

2.35

     Fund Return

4

2.36

     Fund Value

5

2.37

     Grant

5

2.38

     Grant Date

5

2.39

     Indexed Strike Price

5

2.40

     Indexed Strike Price Adjustment Factor

5

2.41

     Issuer

5

2.42

     Minimum Strike Price

5

2.43

     Participant

5

2.44

     Participating Company

5

2.45

     Person

5

2.46

     Plan

5

2.47

     Plan Year

5

2.48

     Pre-Termination Death

5

2.49

     Reallocation Election

5

2.50

     Retirement

6

2.51

     Savings Plan

6

2.52

     Share

6

2.53

     Share Value

6

2.54

     Special Option

6

2.55

     Spread

6

2.56

     Strike Price

6

2.57

     Supplemental Retirement Plan

6

2.58

     Surviving Spouse

6

2.59

     Termination of Employment

6

2.60

     Trust

7

2.61

     Unvested Shares

7

2.62

     Vested

7

ARTICLE III ELIGIBILITY AND ELECTIONS

7

3.1

     Eligibility

7

3.2

     Fund Option Election

7

3.3

     Match

8

3.4

     Distribution Election

8

ARTICLE IV FUND OPTION GRANTS AND VESTING

9

4.1

     Fund Options

9

4.2

     Fund Option Issuance

9

4.3

     Vesting

9

ARTICLE V ALLOCATIONS

10

5.1

     The Allocation Election

10

5.2

     The Reallocation Election

10

5.3

     Procedures

10

ARTICLE VI EXERCISES

10

6.1

     Exercise

10

6.2

     Expiration Date

10

6.3

     Procedures and Timing

11

6.4

     Payments to Beneficiary

12

ARTICLE VII FORFEITURES AND EXPIRATIONS

12

7.1

     Forfeitures

12

7.2

     Expirations

12

ARTICLE VIII FUND OPTION VALUATION

12

8.1

     Funds

12

8.2

     Indexed Strike Price

13

8.3

     Minimum Strike Price

14

ARTICLE IX COMPANY'S OBLIGATIONS

14

9.1

     Unfunded Plan

14

ARTICLE X ADMINISTRATION OF THE PLAN

15

10.1

     Powers and Duties of the Administrative Committee

15

10.2

     Agents

15

10.3

     Claims for Benefits

15

10.4

     Hold Harmless

15

10.5

     Service of Process

16

10.6

     Form of Administration

16

ARTICLE XI DESIGNATION OF BENEFICIARIES

16

11.1

     Beneficiary Designation

16

11.2

     Failure to Designate Beneficiary

16

ARTICLE XII AMENDMENT OR TERMINATION OF THE PLAN

17

12.1

     Right to Amend or Terminate Plan

17

12.2

     Notice

17

ARTICLE XIII GENERAL PROVISIONS AND LIMITATIONS

17

13.1

     No Right to Continued Employment

17

13.2

     Payment on Behalf of Payee

17

13.3

     Nonalienation

17

13.4

     Missing Payee

18

13.5

     Required Information

18

13.6

     No Trust or Funding Created

19

13.7

     Binding Effect

19

13.8

     Merger or Consolidation

19

13.9

     Entire Plan

19

 

Page 1

ARTICLE 1

ESTABLISHMENT, PURPOSE, AND RESTATEMENT

Dominion Resources, Inc. (the "Company") hereby establishes, for the benefit of
certain employees as described herein, the Dominion Resources, Inc. Security
Option Plan (the "Plan").

The Plan is amended and restated effective as of December 31, 2004 (the "Plan
Freeze Date") to freeze the grant of future Fund Options. The terms and
conditions of this Plan shall continue to apply with respect to all Fund Options
earned and vested under this Plan on or before the Plan Freeze Date (and all
future changes in Share Value with respect to such Fund Options). Fund Options
with respect to compensation that is earned and vested on or before the Plan
Freeze Date, and which is paid on or before March 15, 2005, and amounts earned
and vested as of December 31, 2004 under the Deferred Compensation Plan or a
Supplemental Retirement Plan shall be governed by the terms and conditions of
this Plan, provided that a valid Election Form was submitted with respect to
such Compensation. The administrator of this Plan shall not materially modify
any of the provisions of the Plan, except as specifically provided in Notice
2005-1 or other such guidance from the Internal Revenue Service and United
States Treasury Department under Code Section 409A which may be issued from time
to time.

The Plan is being restated with the intent that the restatement shall not
constitute a material modification of the Plan for purposes of Code Section
409A. If any portion of this restatement is determined to be a material
modification under that Section, that portion of the restatement shall be null
and void. All provisions of this restatement of the Plan shall be read and
interpreted to be consistent with the intent of this paragraph.

ARTICLE II

REFERENCES, CONSTRUCTION, AND DEFINITIONS

The Plan and all rights thereunder shall be construed and enforced in accordance
with the laws of the Commonwealth of Virginia. All references to time are
Charlotte, North Carolina time. The following definitions will apply unless
another definition is specifically provided in a grant agreement.

2.1     Administrative Committee means the Administrative Benefits Committee of
Dominion Resources Services, Inc.

2.2     Administrator means Opt Capital or any successor entity designated by
the Administrative Committee.

2.3     Affiliate means any corporation that is in a controlled group of
corporations with the Company within the meaning of Code Section 414(b).

2.4     Aggregate Fund Value means, with respect to a Fund Option as of any
date, the aggregate of the Fund Values for such Fund Option.

 

Page 2

2.5     Allocation means with respect to a Fund Option as of any date, the
percentage allocation of the Fund Option's Aggregate Fund Value among the types
of Funds on the Fund Menu.

2.6     Allocation Election means the Fund Optionholder's written election made
in accordance with Article 5 specifying the Grant Date Allocation of Fund
Options granted on or after the date such election takes effect. The election
shall be in substantially the form the Administrative Committee prescribes.

2.7     Beneficiary means the Person designated by a Participant pursuant to
Article 11 to become the Fund Optionholder of specified Fund Options owned by
the Participant upon the death of such Participant. If, however, there has been
no such designation or an invalid designation, Beneficiary means the Person who
becomes the Fund Optionholder pursuant to Section 11.2.

2.8     Board means the board of directors of the Company.

2.9     Business Day means any day on which the New York Stock Exchange is open
for business.

2.10   Cause means (i) fraud or material misappropriation with respect to the
business or assets of the Company, (ii) persistent refusal or willful failure of
the Participant to perform substantially his duties and responsibilities to the
Company, which continues after the Participant receives notice of such refusal
or failure, (iii) conviction of a felony or crime involving moral turpitude, or
(iv) the use of drugs or alcohol that interferes materially with the
Participant's performance of his duties.

2.11    Change of Control means the occurrence of any of the following events:

 a. Any person, including a "group" as defined in Section 13(d)(3) of the
    Securities Exchange Act of 1934, as amended, becomes the owner or beneficial
    owner of Company securities having 20% or more of the combined voting power
    of the then outstanding Company securities that may be cast for the election
    of the Board (other than as a result of an issuance of securities initiated
    by the Company, or open market purchases approved by the Board, as long as
    the majority of the Board approving the purchases is also the majority at
    the time the purchases are made);
 b. As the direct or indirect result of, or in connection with, a cash tender or
    exchange offer, a merger or other business combination, a sale of assets, a
    contested election, or any combination of these transactions, the persons
    who were directors of the

    Company before such transactions cease to constitute a majority of the
    Board, or any successor's board, within two years of the last of such
    transactions; or

 c. With respect to a particular Participant, an event occurs with respect to
    the Participant's employer such that, after the event, the Participant's
    employer is no longer an Affiliate of the Company.

2.12    Code means the Internal Revenue Code of 1986, as amended.

 

Page 3

2.13    Company means Dominion Resources, Inc., and any successor business by
merger, purchase, or otherwise that maintains the Plan.

2.14    Compensation means a Participant's base salary, cash incentive pay and
other cash compensation from the Company, including bonuses and pre-scheduled
one-time performance-based payments. The Administrative Committee may determine
whether to include or exclude an item of income from Compensation.

2.15    Deferred Compensation Plan means the Dominion Resources, Inc.
Executives' Deferred Compensation Plan, as in effect as of December 31, 2004.
Deferred Compensation Plan does not include any plan that is first effective as
of January 1, 2005 or later.

2.16    Disability means the Participant has a condition that renders the
Participant eligible for benefits under the Company's long-term disability plan
or program applicable to the Participant.

2.17    Disability Termination means a Participant's Termination of Employment
on account of Disability.

2.18    Distribution Amount means an amount equal to the Participant's benefits
in the Deferred Compensation Plan and/or the Supplemental Retirement Plan that
the Participant has elected to receive in the form of Fund Options by properly
completing a Distribution Election Form.

2.19    Distribution Election Form means the form that a Participant uses to
elect to receive payment in the form of Fund Options with respect to amounts (i)
payable in the form of a lump sum payment from a Supplemental Retirement Plan or
(ii) held for the benefit of the Participant in the Deferred Compensation Plan.

2.20    Effective Date is January 1, 2003.

2.21    Election Cutoff Time is 4 p.m. for elections made electronically to the
Administrator, and 10:00 a.m. for elections communicated to the Administrator in
person or via telephone, facsimile, email, or mail.

2.22    Election Date means the date by which an Employee must submit a valid
Election Form. In respect to Fund Option Elections under Article 3.2, for each
Plan Year, the Election Date shall be December 31 of the prior Plan Year (unless
the Administrative Committee sets an earlier Election Date), and no Election
Date with respect to any Fund Option Election under the Plan shall be later than
December 31, 2003. For a Distribution election under Section 3.4(a), the
Election Date shall be December 31, 2002 (unless the Administrative Committee
sets an earlier Election Date) and such additional dates as established by
Administrative Committee. The Election Date under Section 3.4(a) shall be no
later than at least six (6) months prior to the commencement of the receipt of
benefits under the Deferred Compensation Plan. For a Distribution election under
Section 3.4(b), the Election Date shall be no later than at least six (6) months
prior to the commencement of the receipt of benefits under the Supplemental
Retirement Plan.

 

Page 4

2.23    Election Form means the Form that a Participant uses to elect to receive
Compensation in the form of Fund Options pursuant to Article 3.

2.24    Employee means an individual who is employed by a Participating Company
on a full-time salaried basis and whose terms and conditions of employment are
not covered by a collective bargaining agreement.

2.25    Exercise means, with respect to a Fund Option, the Fund Optionholder's
exercise of the right to purchase all or part of the Fund Option's Funds that
are Vested.

2.26    Exercise Election means the Fund Optionholder's written Exercise
election made in accordance with Article 5, and which is in substantially the
form the Administrative Committee prescribes.

2.27    Expiration means the occurrence of the Fund Option's Expiration Date
without an Exercise.

2.28    Expiration Date means the date of Expiration of a Fund Option as
provided in Section 6.2.

2.29    Forfeiture means, with respect to a Participant who incurs a Termination
of Employment, the amount of the Participant's Unvested Shares that are
forfeited by the Participant.

2.30    Fund means an open-end investment company that is registered as such
under the Investment Company Act of 1940.

2.31    Fund Menu means the menu of Funds, as approved from time to time by the
Committee, that can serve as Funds for Fund Options. At its sole discretion, the
Committee may change the number and type of Funds at any time and may establish
procedures for the transition between Funds.

2.32    Fund Option means each discrete bundle of rights the Participating
Company grants to a Participant under this Plan to purchase a specified Fund,
when Vested, at a specified Strike Price, subject to any conditions set forth in
this Plan or in a Fund Option Agreement that applies to the Fund Option.

2.33    Fund Option Election means an election by a Participant to receive
Compensation in the form of Fund Options pursuant to Article 3 by completing an
Election Form.

2.34    Fund Optionholder means, with respect to a Fund Option, the Person who
is the beneficial owner of the Fund Option and the Fund Option's entitlements,
including any rights the Fund Option gives the Fund Optionholder to Exercise the
Fund Option, to allocate or reallocate the Funds of the Fund Options, or to
assign the Fund Option.

2.35    Fund Return means, with respect to a Fund Option, the rate of growth or
decline of the Fund Option's Aggregate Fund Value.

 

Page 5

2.36    Fund Value means, with respect to one type of Fund of a Fund Option as
of any date, the aggregate of the Share Values of such Fund.

2.37    Grant means the Participating Company's issuance or grant of a Fund
Option to a Participant.

2.38    Grant Date means the date the Fund Option is granted to a Participant
under Section 4.2.

2.39    Indexed Strike Price means, as of the Grant Date, 90% of the Grant Date
Aggregate Fund Value. Each Business Day after the Grant Date, the Indexed Strike
Price is adjusted by the Indexed Strike Price Adjustment Factor.

2.40    Indexed Strike Price Adjustment Factor means, with respect to a Fund
Option, the Fund Return.

2.41    Issuer means, with respect to a Fund, the Person that issues the Fund.

2.42    Minimum Strike Price means, with respect to a Fund Option, 25% of the
Grant Date Aggregate Fund Value.

2.43    Participant means, as of any date, any Employee who has received one or
more Fund Options from the Participating Company and any part of such Fund
Options has not expired.

2.44    Participating Company means the Company and all Affiliates, unless the
Administrative Committee determines that the Affiliate should not participate in
the Plan. All Affiliates are deemed to have adopted the Plan. By its
participation in the Plan, a Participating Company shall be deemed to appoint
the Company its exclusive agent to exercise on its behalf all of the power and
authority conferred by the Plan upon the Company and accept the delegation to
the Administrative Committee of all the power and authority conferred upon it by
the Plan. The authority of the Company to act as such agent shall continue until
the Plan is terminated as to the Participating Company. The term "Participating
Company" shall be construed as if the Plan were solely the Plan of such
Participating Company, unless the context plainly requires otherwise.

2.45    Person means a natural person or any duly organized and validly existing
entity such as a corporation, partnership, limited liability company,
association or trust.

2.46    Plan means the Dominion Resources, Inc. Security Option Plan.

2.47    Plan Year means the calendar year.

2.48    Pre-Termination Death means the death of a Participant before a
Termination of Employment, Retirement or Disability.

2.49    Reallocation Election means with respect to a Fund Option, the Fund
Optionholder's written election, made in accordance with Article 5 specifying an
Allocation for such Fund Option. The election shall be in substantially the form
the Administrative Committee prescribes.

 

Page 6

2.50    Retirement means Termination of Employment with receipt of early or
normal retirement benefits under the Dominion Resources Retirement Plan or any
other tax-qualified defined benefit retirement plan of the Company or an
Affiliate in which the Participant participates.

2.51    Savings Plan means the Dominion Salaried Savings Plan.

2.52    Share means an equal undivided interest in the Fund, as established by
the Issuer.

2.53    Share Value means with respect to a Share as of any date the fair market
value of the Share as of the close of business on such date, or, if such date is
not a Business Day, the close of business on the Business Day immediately
preceding.

2.54    Special Option means a Fund Option granted to a Participant at the
discretion of the Company for any reason, including a Fund Option granted as a
special performance award, as an inducement to initial or continued employment,
or in lieu of a cash bonus or other compensation.

2.55    Spread means, with respect to a Fund Option as of any date, the excess,
if any, of the Fund Option's Aggregate Fund Value as of such date over the Fund
Option's Strike Price as of such date.

2.56    Strike Price means with respect to a Fund Option as of any date the
greater of the Fund Option's Indexed Strike Price as of such date and the Fund
Option's Minimum Strike Price as of such date.

2.57    Supplemental Retirement Plan means the Dominion Resources, Inc.
Retirement Benefit Restoration Plan and/or the Dominion Resources, Inc.
Executive Supplemental Retirement Plan, and any similar plan that is maintained
by a Participating Company, as in effect as of December 31, 2004. Supplemental
Retirement Plan does not include the Dominion Resources, Inc. New Retirement
Benefit Restoration Plan, the Dominion Resources, Inc. New Executive
Supplemental Retirement or any other similar plan first effective as of January
1, 2005 or later.

2.58    Surviving Spouse means the survivor of a deceased Fund Optionholder to
whom such deceased Fund Optionholder was legally married (as determined by the
Administrative Committee) immediately before the Fund Optionholder's death.

2.59    Termination of Employment means a termination of employment with the
Participating Company or an Affiliate as determined by regular practices and
policies of the Participating Company or Affiliate, unless otherwise provided by
the Administrative Committee; provided, however, that the transfer of an
Employee from employment by one Participating Company or an Affiliate to
employment by another Participating Company or Affiliate shall not constitute a
Termination of Employment.

 

Page 7

2.60    Trust means the Dominion Resources, Inc. Executive Security Trust.

2.61    Unvested Shares means with respect to a Fund Option as of a given date
the Shares of Funds that are not Vested.

2.62    Vested means a Fund Option that is nonforfeitable and that can be
exercised at any time by the Fund Optionholder.

ARTICLE III

ELIGIBILITY and ELECTIONS

3.1    Eligibility. For periods before January 1, 2005, any Employee with a base
salary in excess of $100,000 as of September 1 prior to each Election Date or
any Employee designated by the Administrative Committee shall be eligible to
become a Participant in the Plan. Any Employee who receives the grant of a
Special Option on or before December 31, 2004 shall be a Participant in the
Plan. Any Employee who submits a Distribution Election Form on or before
December 31, 2004 pursuant to Article 3.4(a) and 3.4(b) shall also be a
Participant in the Plan.

3.2    Fund Option Election . Effective as of December 31, 2004, no elections
may be made and no Fund Options will be issued with respect to Compensation
earned or vested after December 31, 2004. For Election Dates before 2004, an
Employee may elect on or before the Election Date to receive a portion of the
Employee's Compensation for the following Plan Year in the form of Fund Options.
Except as provided in Section 3.2(b), an Employee may make an election for any
Plan Year only if he or she is an Employee on the Election Date for that Plan
Year. The following provisions apply to Fund Option Elections:

 a.  A Participant may elect with respect to up to 50% of the Participant's base
     salary and up to 85% of the Participant's annual cash incentive award,
     long-term cash incentive payments and pre-scheduled one-time cash payments.
     The amounts of Fund Options may be reduced in accordance with rules
     established by the Administrative Committee for the coordination of this
     Plan with other compensation-related plans or programs operated by the
     Company.
 b.  Before each Plan Year's Election Date, each eligible Employee shall be
     provided with an Election Form. Except as provided below, a Fund Option
     Election shall be valid only when the Election Form is completed, signed by
     the electing Employee, and received by the Administrative Committee on or
     before the Election Date for that Plan Year. If an Employee becomes
     eligible to Participate in the Plan during a Plan Year due to designation
     by the Committee under Section 3.1, the Employee may make a Fund Option
     Election by completing an Election Form within 30 days of becoming eligible
     to participate in the Plan. The Fund Option Election will be effective for
     periods after the Administrative Committee receives it. An Employee may not
     revoke an Election Form after the Plan Year begins, except that an Employee
     may revoke an Election Form within 30 days following a Change of Control.
 c.  The Administrative Committee may reject any Election Form that does not
     conform to the provisions of the Plan. If the Administrative Committee
     rejects an Election Form, the Employee shall be paid the amounts the
     Employee would have been entitled to receive if the Employee had not
     submitted the Election Form.

      

     
     Page 8

 d.  Except as provided in Section 3.2(b), an Employee who has not submitted a
     valid Election Form to the Administrative Committee on or before the
     relevant Election Date may not elect to receive any part of the Employee's
     Compensation for the Plan Year in the form of Fund Options.

      

     3.3    Match . No Fund Options may be granted with respect to the Match for
     Plan Years beginning January 1, 2005 or later. With respect to each Plan
     Year ending December 31, 2004 or earlier, the Participating Company has the
     discretion to issue to each eligible Participant a Fund Option with a Grant
     Date
     Spread equal to the Match (as defined below).

 e.  To be eligible for this Grant, a Participant must meet all of the following
     criteria:
      i.   be employed on December 31 or have a Termination of Employment during
           the Plan Year due to Retirement, death or Disability;
      ii.  have made salary deferrals to the Dominion Savings Plan for the Plan
           Year;
      iii. have base salary for the Plan Year in excess of the dollar limit for
           the Plan Year under Code section 401(a)(17); and
      iv.  the amount of the Match must exceed $500.

 f.  The amount of the Match will be determined under the following formula:
     Excess Compensation times Deferral Percentage times Match Percentage. The
     terms in the formula have the following meanings.
      i.   Excess Compensation is the amount of the Participant's base salary
           for the Plan Year in excess of the dollar limit for the Plan Year
           under Code section 401(a)(17).
      ii.  Deferral Percentage is the total of the Participant's salary
           deferrals to the Dominion Savings Plan for the Plan Year divided by
           the lesser of (i) the dollar limit for the Plan Year under Code
           section 401(a)(17), or (ii) the Participant's base salary for the
           Plan Year reduced by deferrals under this Plan and the Dominion
           Savings Plan. The Deferral Percentage may not exceed the maximum
           percentage of compensation on which the Participant would be eligible
           to receive a match by making a deferral under the Dominion Savings
           Plan for the Plan Year.
      iii. Match Percentage is the percentage of company match made with respect
           to the Participant's salary deferral to the Dominion Savings Plan.

     
     3.4    Distribution Election

      

     Page 9

 g.  A Participant in the Deferred Compensation Plan may elect to receive in the
     form of Fund Options any amount credited to the Participant's accounts in
     the Deferred Compensation Plan to this Plan by executing a Distribution
     Election Form on or before December 31, 2004. This election shall apply
     only to the amount earned and vested under the Deferred Compensation Plan
     as of December 31, 2004 and subsequent earnings and losses on that amount.
     An amount is "earned and vested" under the Deferred Compensation Plan for
     these purposes if it does not exceed the amount the Participant would have
     received if he or she had terminated employment with the Company as of
     December 31, 2004 (if not earlier).
 h.  A Participant in a Supplemental Retirement Plan who elects to receive a
     lump sum payment of benefits under the Supplemental Retirement Plan that
     was earned and vested as of December 31, 2004 may also elect to receive the
     calculated Distribution Amount in the form of Fund Options by executing a
     Distribution Election Form on or before December 31, 2004. An amount is
     "earned and vested" under a Supplemental Retirement Plan for these purposes
     if it does not exceed the amount the Participant would have received if he
     or she had terminated employment with the Company as of December 31, 2004
     (if not earlier).

     ARTICLE IV

     FUND OPTION GRANTS AND VESTING

     4.1    Fund Options. Fund Options are granted to eligible Participants
     under the Plan and provide such Participants with the opportunity to
     purchase units of the Funds shown on the current Fund Menu. A Fund Option
     shall be granted with a Grant Date Spread equal to (i) the amount of the
     Participant's Compensation that the Participant has elected to receive as
     Fund Options under an Election Form; (ii) the amount of the Match; (iii)
     the Distribution Amount, or (iv) the amount determined by the Company for a
     Special Option. The specific terms of the Fund Options are referred to in
     this Plan and may be subject to such additional terms that are set forth in
     the Fund Option Agreement.

     4.2    Fund Option Issuance. Fund Options will be granted to eligible
     Participants on the following Grant Dates: (i) with respect to a Fund
     Option Election, the date that the payment of Compensation would have been
     made to the Participant; (ii) with respect to the Match, the date
     determined by the Administrative Committee; (iii) with respect to the
     Distribution Amount, the date designated on the Distribution Election Form;
     or (iv) with respect to a Special Option, the date designated by the
     Company; provided such days are Business Days, otherwise the Grant shall be
     made on the first Business Day thereafter.

     4.3    Vesting.  All Fund Options shall be fully Vested, unless otherwise
     provided in a Participant's Fund Option agreement. With respect to Fund
     Options which are subject to vesting requirements and which were scheduled
     to vest on or before December 31, 2004, an Employee had to be employed by a
     Participating Company on such dates to vest in a Fund Option. In addition,
     all Fund Options were fully Vested on the Employee's Retirement,
     Pre-Termination Death, or Change of Control. All Fund Options with respect
     to all Unvested Shares terminated on the Employee's Termination of
     Employment, unless otherwise provided by the Administrative Committee.

     Page 10

     ARTICLE V

     ALLOCATIONS

     5.1    The Allocation Election.   At any time before a Fund Option is
     granted, the Fund Optionholder may specify the Fund Option's Grant Date
     Allocation. Such specification shall be made by the Fund Optionholder's
     filing of an Allocation Election with the Administrator. The election shall
     specify a Grant Date Allocation for all Fund Options. The election
     establishes the Grant Date Allocation of Fund Options granted on or after
     the effective date of the election. The election shall remain in effect
     until the effective date of a new Allocation Election.

     5.2    The Reallocation Election.   At any time, a Fund Optionholder may
     specify the Allocation for a Fund Option. Such specification shall be made
     by the Fund Optionholder's filing of a Reallocation Election with the
     Administrator. The election shall specify an Allocation for all Fund
     Options. The election establishes the Allocation as of the effective date
     of the election.

     5.3    Procedures.   All Allocation specifications shall be in whole
     percentage increments. If the Administrator receives an Allocation Election
     or a Reallocation Election on a day that is not a Business Day, the
     effective date of the election shall be the immediately following Business
     Day. If the Administrator receives an election before the Election Cutoff
     Time on a Business Day, the effective date shall be such Business Day. If
     the Administrator receives an election after the Election Cutoff Time on a
     Business Day, the effective date shall be the immediately following
     Business Day.

     ARTICLE VI

     EXERCISES

     6.1    Exercise.   On any Business Day prior to the Fund Option's
     Expiration Date, the Fund Optionholder can Exercise any Vested Fund Option.

     6.2    Expiration Date.   To the extent Vested, a Participant may Exercise
     a Fund Option as long as the Participant remains an Employee of the Company
     or an Affiliate. Except as otherwise provided in a Fund Option, the
     Expiration Date of all Vested Fund Options shall be the first occurrence of
     any of the following events:

 i.  In the event of Retirement or Disability Termination: the last day of the
     120th consecutive month following such Retirement or Disability
     Termination.
 j.  In the event of Pre-Termination Death: the last day of the 24th consecutive
     month following such Pre-Termination Death unless the Employee is eligible
     for Retirement at the time of death, in which case, the last day of the
     120th consecutive month following such death.

     Page 11

 k.  In the event of Termination of Employment without Cause other than a
     Disability Termination (except as provided in 6.2(e)): the last day of the
     12th month following such Termination of Employment.
 l.  In the event of Termination of Employment with Cause by the Company or an
     Affiliate (except as provided in 6.2(e)): the last day of the 90th
     consecutive day period following such Termination of Employment.
 m.  In the event of a Termination of Employment of the Participant by the
     Company or an Affiliate within 36 months after a Change of Control: the
     last day of the 120th consecutive month following such Termination of
     Employment.

     
     6.3    Procedures and Timing

 n.  To Exercise a Fund Option in whole or in part, the Fund Optionholder must
     file with the Administrator an Exercise Election, properly completed and
     duly executed by the Fund Optionholder, specifying the amount of Spread
     desired, together with payment of the Strike Price related to the desired
     Spread. Notwithstanding the foregoing, the Administrative Committee may, in
     the exercise of its discretion, allow a deemed payment of the Strike Price,
     and require that an Exercise Election be filed and direct that the amount
     of Spread be paid pursuant to such election.
 o.  If the Administrator receives an Exercise Election on a day that is not a
     Business Day, the Exercise date shall be the immediately following Business
     Day. If the Administrator receives an Exercise Election before the Election
     Cutoff Time, the Exercise date shall be such Business Day. If the
     Administrator receives an Exercise Election after the Election Cutoff Time
     on a Business Day, the Exercise date shall be the immediately following
     Business Day.
 p.  The Share Value for all purposes related to an Exercise shall be based on
     the Exercise date.
 q.  The Participating Company shall make settlement with respect to an Exercise
     as soon as administratively practicable after the Exercise date. The Fund
     Optionholder is not entitled to interest for the time that elapses between
     the Exercise date and the settlement date. The Participating Company is not
     liable for any change in Fund Values for the time that elapses between the
     Exercise date and the settlement date. To make settlement, the
     Participating Company shall deliver to the Fund Optionholder the Shares of
     the Funds that are subject to the Exercise. If the Administrative Committee
     allows a deemed payment of the Strike Price, the Participating Company may
     settle its obligations with respect to the Exercise by delivering Shares of
     the Funds with an Aggregate Fund Value as of the Exercise date equal to the
     Spread being exercised, less applicable withholding. At its sole
     discretion, the Participating Company may make settlement by delivery to
     the Fund Optionholder of cash equal to the Share Value of the Shares of the
     Fund that otherwise would have been delivered.
 r.  A partial Exercise of a Fund Option shall not affect the Fund
     Optionholder's Exercise rights with respect to the remainder of the Fund
     Option. On a partial Exercise of a Fund Option that is less than 100%
     Vested, the Vested portion of the Fund Option shall be adjusted to reflect
     the Exercise.

      

     Page 12

 s.  In no event shall an Exercise be permitted if the Spread to be exercised is
     less than $5,000 unless all of the Spread on all Vested Fund Options is
     being exercised.
 t.  Whenever payment is made pursuant to the Exercise of a Fund Option, all tax
     withholding shall be made by means of tax withholding from the Fund Shares
     covered by the Exercise.

     6.4    Payments to Beneficiary.   If a Fund Optionholder entitled to a
     benefit under this Article 6 dies before payment of the benefit is made,
     then payment of the benefit shall be made to such Fund Optionholder's
     Beneficiary.

     ARTICLE VII

     FORFEITURES AND EXPIRATIONS

     7.1    Forfeitures.   Upon the occurrence of a Forfeiture, the Fund Option
     or portion of the Fund Option subject to the Forfeiture shall be canceled,
     and the Fund Optionholder of the Fund Option shall have no rights with
     respect to the canceled Fund Option, or the portion of the Fund Option
     canceled, as the case may be. If less than all of a Fund Option is
     canceled, then the Forfeiture shall be allocated among the Fund Option's
     Funds in the same proportion as the Fund Option's Fund Allocation as of the
     Business Day immediately preceding the date of Forfeiture.

     7.2    Expirations.   In the event of an Expiration of a Fund Option, the
     Fund Option shall be canceled and the Fund Optionholder shall have no right
     with respect to the canceled Fund Option.

     ARTICLE VIII

     FUND OPTION VALUATION

     8.1    Funds.   Each Business Day, the Administrator shall calculate and
     record, or cause to be calculated and recorded, the following with respect
     to each Fund Option: (i) the Share Value with respect to each Fund, (ii)
     the number of Unvested Shares with respect to each Fund, and (iii) the
     number of Vested Shares with respect to each Fund. The Shares of a Fund
     shall be allocated among the Unvested Shares and Vested Shares in the same
     proportion that the Aggregate Fund Value for Unvested Shares and Vested
     Shares, as the case may be, bears to the Aggregate Fund Value. In
     calculating the number of Shares, the following transactions shall be
     accounted for as follows:

 u.  Upon the Grant of a Fund Option, there shall be calculated and recorded (i)
     the number of Unvested Shares of each Fund, and (ii) the number of Vested
     Shares of each Fund.

     Page 13

 v.  Upon an Exercise of the Fund Option, there shall be subtracted the number
     of Shares of each Fund transferred or deemed transferred pursuant to the
     Exercise. An Exercise Election shall be applied to the Fund Optionholder's
     Fund Options according to the following protocol:
      i.   A Fund Option is "in-the-money" if it has a positive Spread.
      ii.  The "in-the-money" Fund Option with the nearest Expiration Date is
           exercised first to the extent necessary to fulfill the Exercise
           Election (if there is more than one such Fund Option, the Fund
           Options are exercised pro rata), and if such Fund Option(s) is
           insufficient, then the "in-the-money" Fund Option(s) with the second
           nearest Expiration Date is exercised to the extent necessary to
           fulfill the Exercise Election, and if such Fund Option(s) is
           insufficient the process continues with "in-the-money" Fund Options
           as necessary to fulfill the Exercise Election;
      iii. If the "in-the-money" Fund Options are insufficient to fulfill the
           Exercise Election, the Administrator shall notify the Fund
           Optionholder of the shortfall.

 w.  Upon a Forfeiture or Expiration of the Fund Option, there shall be
     subtracted the Shares of each Fund that are subject to the Forfeiture or
     Expiration.
 x.  Upon the Issuer's payment of a dividend consisting of cash or property
     other than Shares with respect to a Fund of the Fund Option, there shall be
     added to the Fund Option additional Shares of the Fund with a Grant Date
     Spread equal to the value of the dividend.
 y.  Upon the Issuer's payment of a dividend consisting of Shares with respect
     to a Fund of the Fund Option, there shall be added to the Fund Option the
     number of Shares deemed to be distributed with respect to the Fund.
 z.  Upon a stock split or recapitalization whereby the Issuer distributes new
     Shares of a Fund in exchange for the cancellation of existing Shares of the
     Fund, there shall be subtracted the number of Shares of the Fund that are
     canceled and there shall be added the number of Shares of the Fund deemed
     to be received in exchange therefore.
 aa. Upon the filing of a Reallocation Election affecting the Fund Option, there
     shall be added or subtracted, as the case may be, the appropriate number of
     Shares of each Fund affected.
 ab. Upon an increase in the Vested percentage of the Fund Option, the number of
     Unvested Shares of each Fund shall be reduced as required and a like number
     of Shares added to the number of Vested Shares of each Fund, as applicable.

     8.2    Indexed Strike Price.   Each Business Day, the Administrator shall
     calculate and record, or cause to be calculated and recorded, the Indexed
     Strike Price with respect to each Fund Option. In calculating the Indexed
     Strike Price, the following transactions shall be accounted for as follows:

     Page 14

 ac. Upon a Grant, the Indexed Strike Price shall be calculated and recorded.
 ad. There shall be an increase (decrease) equal to the Indexed Strike Price
     Adjustment Factor of the Fund Option since the last preceding Business Day.
 ae. Upon an Exercise, if the Indexed Strike Price is greater than or equal to
     the Minimum Strike Price, the amount of the Strike Price received or deemed
     to be received pursuant to the Exercise of the Fund Option shall be
     subtracted from the Indexed Strike Price. If the Indexed Strike Price is
     less than the Minimum Strike Price, the Indexed Strike Price shall be
     reduced by an amount that bears the same proportion to the Indexed Strike
     Price immediately before the reduction as the Strike Price received or
     deemed to be received pursuant to the Exercise of the Fund Option bears to
     the total Strike Price immediately preceding such Exercise.
 af. Upon a Forfeiture or Expiration of the Fund Option, the Indexed Strike
     Price shall be reduced by an amount that bears the same proportion to the
     Indexed Strike Price before such reduction as the Aggregate Fund Value of
     the Forfeiture or Expiration bears to the Fund Option's Aggregate Fund
     Value immediately preceding the Forfeiture or Expiration.

     8.3    Minimum Strike Price.   Upon a Grant, the Administrator shall
     calculate and record, or cause to be calculated and recorded, the Minimum
     Strike Price with respect to each Fund Option. In keeping track of the
     Minimum Strike Price, the following transactions shall be accounted for as
     follows:

 ag. Upon an Exercise, if the Minimum Strike Price is greater than or equal to
     the Indexed Strike Price, the amount of the Strike Price received or deemed
     to be received pursuant to the Exercise of the Fund Option shall be
     subtracted from the Minimum Strike Price. If the Minimum Strike Price is
     less than the Indexed Strike Price, the Minimum Strike Price shall be
     reduced by an amount that bears the same proportion to the Minimum Strike
     Price immediately before the reduction as the Strike Price received or
     deemed to be received pursuant to the Exercise of the Fund Option bears to
     the total Strike Price immediately preceding such Exercise.
 ah. Upon a Forfeiture or Expiration of the Fund Option, the Minimum Strike
     Price shall be reduced by an amount that bears the same proportion to the
     Minimum Strike Price before such reduction as the Aggregate Fund Value of
     the Forfeiture or Expiration bears to the Fund Option's Aggregate Fund
     Value immediately preceding the Forfeiture or Expiration.

     ARTICLE IX

     COMPANY'S OBLIGATIONS

     9.1    Unfunded Plan.   The Plan shall be unfunded. The Company shall not
     be required to segregate any assets that at any time represent a benefit.
     The Company may deposit funds with the trustee of the Trust (or such
     similar trust that is maintained or established by the Company) to provide
     the benefits to which Participants and Beneficiaries may be entitled under
     the Plan. The funds deposited with the trustee of such trust, and the
     earnings thereon, will be dedicated to the payment of benefits under the
     Plan but shall remain subject to the claims of the general creditors of the
     Company. Any liability of the Company to a Participant or Beneficiary under
     this Plan shall be based solely on contractual obligations that may be
     created pursuant to this Plan. No such obligation of the Company shall be
     deemed to be secured by any pledge of, or other encumbrance on, any
     property of the Company.

     Page 15

     ARTICLE X

     ADMINISTRATION OF THE PLAN

     10.1    Powers and Duties of the Administrative Committee.    The Plan
     shall be administered by the Administrative Committee. The Administrative
     Committee shall interpret the Plan, establish regulations to further the
     purposes of the Plan and take any other action necessary to the proper
     operation of the Plan. Prior to paying a benefit under the Plan, the
     Administrative Committee may require the Participant, former Participant or
     Beneficiary to provide such information or material as the Administrative
     Committee, in its sole discretion, shall deem necessary to make any
     determination it may be required to make under the Plan. The Administrative
     Committee may withhold payment of a benefit under the Plan until it
     receives all such information and material and is reasonably satisfied of
     its correctness and genuineness. The Administrative Committee may delegate
     all or any of its responsibilities and powers to any Persons selected by
     it, including designated officers or Employees of the Company.

     10.2    Agents.   The Administrative Committee may engage such legal
     counsel, certified public accountants and other advisers and service
     providers, who may be advisers or service providers for the Participating
     Company or an Affiliate, and make use of such agents and personnel of the
     Company, as it shall require or may deem advisable for purposes of the
     Plan. The Administrative Committee may rely upon the written opinion of any
     legal counsel or accountants engaged by the Administrative Committee. The
     Administrative Committee may delegate to the Administrator, any agent or to
     any subcommittee or member of the Administrative Committee its authority to
     perform any act hereunder, including, without limitation, those matters
     involving the exercise of discretion, provided that such delegation shall
     be subject to revocation at any time at the discretion of the
     Administrative Committee.

     10.3    Claims for Benefits.   If for any reason a benefit payable under
     this Plan is not paid when due, the Participant or Beneficiary may file a
     written claim with the Administrative Committee. If the claim is denied or
     no response is received within forty-five (45) days after the date on which
     the claim was filed with the Administrative Committee (in which case the
     claim will be deemed to have been denied), the Participant or Beneficiary
     may appeal the denial to the Administrative Committee within sixty (60)
     days of receipt of written notification of the denial or the end of the
     forty-five day period, whichever occurs first. In pursuing an appeal, the
     Participant or Beneficiary may request that the Administrative Committee
     review the denial, may review pertinent documents, and may submit issues
     and documents in writing to the Administrative Committee. A decision on
     appeal will be made within sixty (60) days after the appeal is made, unless
     special circumstances require the Administrative Committee to extend the
     period for another sixty (60) days.

     10.4    Hold Harmless.   To the maximum extent permitted by law, no member
     of the Administrative Committee shall be personally liable by reason of any

     Page 16

     contract or other instrument executed by such member or on such member's
     behalf in such member's capacity as a member of the Administrative
     Committee nor for any mistake of judgment made in good faith, and the
     Participating Company shall indemnify and hold harmless, directly from its
     own assets (including the proceeds of any insurance policy the premiums of
     which are paid from the Company's own assets), each member of the
     Administrative Committee and each other officer, employee, or director of
     the Participating Company or an Affiliate to whom any duty or power
     relating to the administration or interpretation of the Plan against any
     cost or expense (including counsel fees) or liability (including any sum
     paid in settlement of a claim with the approval of the Participating
     Company) arising out of any act or omission to act in connection with the
     Plan unless arising out of such person's own fraud or bad faith.

     10.5    Service of Process.   The Secretary of the Participating Company or
     such other person designated by the Board shall be the agent for service of
     process under the Plan.

     10.6    Form of Administration.   To the extent authorized by the
     Administrative Committee, any action required to be taken by a Fund
     Optionholder may be taken in writing, by electronic transmission, by
     telephone, or by facsimile, except for a beneficiary designation which must
     be in writing.

     ARTICLE XI

     DESIGNATION OF BENEFICIARIES

     11.1    Beneficiary Designation.   Every Fund Optionholder shall file with
     the Administrator a Beneficiary designation, substantially in the form
     prescribed by the Administrative Committee, of one or more Persons as the
     Beneficiary who shall be entitled to become the Fund Optionholder of Fund
     Options held by the Participant upon the Participant's death. A Participant
     may from time to time revoke or change such Beneficiary designation without
     the consent of any prior Beneficiary by filing a new designation with the
     Administrator, except where the consent of another person is required by
     law. The last such designation received by the Administrator shall be
     controlling; provided, however, that no designation, or change or
     revocation thereof, shall be effective unless received by the Administrator
     prior to the Participant's death, and in no event shall it be effective as
     of any date prior to such receipt. All decisions of the Administrative
     Committee concerning the effectiveness of any Beneficiary designation, and
     the identity of any Beneficiary, shall be final.

     11.2    Failure to Designate Beneficiary.   If no Beneficiary designation
     is in effect at the time of a Participant's death, the Fund Options, if
     any, held by the Participant at the Participant's death shall be
     transferred to the Participant's surviving spouse, if any, or if the
     Participant has no surviving spouse, to the Participant's estate. A
     Participant's surviving spouse is the Person to whom the Participant was
     legally married (as determined by the Administrative Committee) immediately
     before the Participant's death. If the Administrative Committee is in doubt
     as to the right of any Person to receive such Fund Options, the
     Administrative Committee may direct the Participating Company to withhold
     payment, without liability for any interest thereon, until the rights
     thereto are determined, or the Administrative Committee may direct the
     Participating Company to pay any such amount into any court of appropriate
     jurisdiction and such payment shall be a complete discharge of the
     liability of the Participating Company therefor.

     Page 17

     ARTICLE XII

     AMENDMENT OR TERMINATION OF THE PLAN

     12.1    Right to Amend or Terminate Plan.   The Board reserves the right at
     any time through action of its Organization, Compensation and Nominating
     Committee to amend or terminate the Plan, in whole or in part, and for any
     reason and without the consent of any Participating Company, Participant or
     Beneficiary. Each Participating Company by its participation in the Plan
     shall be deemed to have delegated this authority to the Board. At its
     discretion, the Organization, Compensation and Nominating Committee may
     delegate all or part of its authority to amend the Plan to the
     Administrative Committee.

     In no event shall an amendment or termination modify, reduce or otherwise
     affect the Participating Company's obligations under the Plan, as such
     obligations are defined under the provisions of the Plan existing
     immediately before such amendment or termination. In no event shall the
     Board or any committee of the Board make an amendment constituting a
     "material modification" of this Plan, except as specifically provided under
     Code Section 409A and the regulations and guidance issued thereunder that
     would not subject the Plan to the provisions of Code Section 409A.

     12.2    Notice.   Notice of any amendment or termination of the Plan shall
     be given by the Administrative Committee to all Participating Companies.

     ARTICLE XIII

     GENERAL PROVISIONS AND LIMITATIONS

     13.1    No Right to Continued Employment.   Nothing contained in the Plan
     shall give any Employee the right to be retained in the employment of any
     Participating Company or Affiliate or affect the right of any such employer
     to dismiss any Employee. The adoption and maintenance of the Plan shall not
     constitute a contract between any Participating Company and Employee or
     consideration for, or an inducement to or condition of, the employment of
     any Employee.

     13.2    Payment on Behalf of Payee.   If the Administrative Committee shall
     find that any person to whom any amount is payable under the Plan is unable
     to care for such person's affairs because of illness or accident, or is a
     minor, or has died, then any payment due such person or such person's
     estate (unless a prior claim therefor has been made by a duly appointed
     legal representative) may, if the Administrative Committee so elects in its
     sole discretion, be paid to such person's spouse, a child, a relative, an
     institution maintaining or having custody of such person, or any other
     person deemed by the Administrative Committee to be a proper recipient on
     behalf of such person otherwise entitled to payment. Any such payment shall
     be a complete discharge of the liability of the Plan and the Participating
     Company therefor.

     13.3    Nonalienation.

     Page 18

 ai. Subject to Section 13.3(b), no Fund Option, interest, expectancy, benefit,
     payment, claim or right of any Participant or Fund Optionholder under the
     Plan shall be (a) subject in any manner to any claims of any creditor of
     the Participant or Fund Optionholder, (b) subject to the debts, contracts,
     liabilities or torts of the Participant or Fund Optionholder or (c) subject
     to alienation by anticipation, sale, transfer, assignment, bankruptcy,
     pledge, attachment, charge or encumbrance of any kind. If any Person shall
     attempt to take any action contrary to this Section, such action shall be
     null and void and of no effect, and the Administrative Committee and the
     Participating Company shall disregard such action and shall not in any
     manner be bound thereby and shall suffer no liability on account of its
     disregard thereof. If the Participant or Fund Optionholder, or any other
     beneficiary hereunder shall become bankrupt or attempt to anticipate,
     alienate, sell, assign, pledge, encumber, or charge any right hereunder,
     then such right or benefit shall, in the discretion of the Administrative
     Committee, cease and terminate, and in such event, the Administrative
     Committee may hold or apply the same or any part thereof for the benefit of
     the Participant or Fund Optionholder or the spouse, children, or other
     dependents of the Participant or Fund Optionholder, or any of them, in such
     manner and in such amounts and proportions as the Administrative Committee
     may deem proper.
 aj. Notwithstanding Section 13.3(a), a Participant may at any time prior to
     death assign by gift a Fund Option to the Participant's spouse, adult
     children or a trust for the benefit of the Participant, the Participant's
     spouse or adult children. The Participant may also assign by gift a Fund
     Option to a tax-exempt entity as defined in Code Section 501(c)(3).
     Notwithstanding the foregoing, such an assignment shall be permitted only
     if (i) the Participant is 100% Vested in the Fund Option, and (ii) the
     assignment is made by gift for which the Participant receives no
     consideration for the assignment. Any such assignment shall be evidenced by
     an appropriate written document executed by the Participant and a copy
     delivered to the Committee in advance of the effective date of the
     assignment. In the event of such an assignment, the assignee shall become
     the Fund Optionholder of the Fund Option and shall be entitled to all the
     rights of the Participant with respect to the assigned Fund Option, and
     such Fund Option shall continue to be subject to all of the terms,
     conditions and restrictions applicable to the Fund Option, as set forth in
     the Plan.

13.4    Missing Payee.   If the Administrative Committee cannot ascertain the
whereabouts of any person to whom a payment is due under the Plan, and if, after
five years from the date such payment is due, a notice of such payment due is
mailed to the last known address of such person, as shown on the records of the
Administrative Committee or the Company, and within three months after such
mailing such person has not made written claim therefor, the Administrative
Committee, if it so elects, after receiving advice from counsel to the Plan, may
direct that such payment and all remaining payments otherwise due to such person
be canceled on the records of the Plan and the amount thereof forfeited, and
upon such cancellation, the Participating Company shall have no further
liability therefor, except that, in the event such person later notifies the
Administrative Committee of such person's whereabouts and requests the payment
or payments due to such person under the Plan, the amounts otherwise due but
unpaid shall be paid to such person without interest for late payment.

13.5    Required Information.    Each Participant shall file with the
Administrative Committee such pertinent information concerning himself or
herself, such

Page 19

Participant's Beneficiary, or such other person as the Administrative Committee
may specify, and no Participant, Beneficiary, or other person shall have any
rights or be entitled to any benefits under the Plan unless such information is
filed by or with respect to the Participant.

13.6    No Trust or Funding Created.   The obligations of the Participating
Company to make payments hereunder shall constitute a liability of the
Participating Company to a Participant or Beneficiary, as the case may be. Such
payments shall be made from the general funds of the Participating Company, and
the Participating Company shall not be required to establish or maintain any
special or separate fund, or purchase or acquire life insurance on a
Participant's life, or otherwise to segregate assets to insure that such payment
shall be made, and neither a Participant nor a Beneficiary shall have any
interest in any particular asset of the Participating Company by reason of its
obligations hereunder. Nothing contained in the Plan shall create or be
construed as creating a trust of any kind or any other fiduciary relationship
between the Participating Company and a Participant or any other person. The
rights and claims of a Participant or a Beneficiary to a benefit provided
hereunder shall have no greater or higher status than the rights and claims of
any other general, unsecured creditor of the Participating Company.

13.7    Binding Effect.   Obligations incurred by the Participating Company
pursuant to this Plan shall be binding upon and inure to the benefit of the
Participating Company, its successors and assigns, and the Participant and the
Participant's Beneficiary.

13.8    Merger or Consolidation.   In the event of a merger or a consolidation
by the Participating Company with another corporation, or the acquisition of
substantially all of the assets or outstanding stock of the Participating
Company by another corporation, then and in such event the obligations and
responsibilities of the Participating Company under this Plan shall be assumed
by any such successor or acquiring corporation, and all of the rights,
privileges and benefits of the Participants and Beneficiaries hereunder shall
continue.

13.9    Entire Plan.   The Plan document, and any written amendments thereto,
contain all the terms and provisions of the Plan and shall constitute the entire
Plan.